Court of Appeals
                        First District of Texas
                               BILL OF COSTS

                               No. 01-13-00459-CV

                              Melissa Ford Bierwirth

                                       v.

                                AH4R I TX, LLC

          NO. 1027657 IN THE CO CIVIL CT AT LAW NO 2 OF HARRIS COUNTY



  TYPE OF FEE      CHARGES         PAID/DUE            STATUS           PAID BY
     MT FEE         $15.00         12/01/2014           E-PAID           ANT
     MT FEE         $10.00         11/28/2014           E-PAID           ANT
     MT FEE         $10.00         02/02/2014           E-PAID           ANT
     MT FEE         $10.00         11/18/2013           E-PAID           ANT
     MT FEE         $10.00         11/18/2013           E-PAID           ANT
  E-TXGOV FEE        $5.00         11/18/2013           E-PAID           ANT
  E-TXGOV FEE        $5.00         11/18/2013           E-PAID           ANT
SUPP CLK RECORD     $47.00         10/22/2013          NOT PAID          ANT
     MT FEE         $10.00         10/21/2013           E-PAID           ANT
  E-TXGOV FEE        $5.00         10/21/2013           E-PAID           ANT
     MT FEE         $10.00         09/23/2013           E-PAID           ANT
  E-TXGOV FEE        $5.00         09/23/2013           E-PAID           ANT
     MT FEE         $10.00         09/23/2013           E-PAID           ANT
  E-TXGOV FEE        $5.00         09/23/2013           E-PAID           ANT
     FILING         $175.00        07/19/2013            PAID            ANT
  CLK RECORD        $170.00        07/03/2013            PAID            ANT
 E-TXGOV FEE                 $5.00            06/28/2013               E-PAID                   APE
 E-TXGOV FEE                 $5.00            06/26/2013               E-PAID                   ANT

  The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                     $512.00.

                   Court costs in this case have been taxed in this Court’s judgment

         I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
certify that this is a true statement of the costs of appeal in this case.

                                                         IN TESTIMONY WHEREOF, witness my
                                                         hand and the seal of the Court of Appeals for the
                                                         First District of Texas, this February 27, 2015.